Citation Nr: 0808581	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-29 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for diabetes mellitus 
type 2. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1965 to March 
1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2005 the veteran and his wife presented testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing conducted at the RO.  A transcript of that hearing is 
contained in the claims folder.  

The issue of entitlement to service connection for bladder 
cancer is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDING OF FACT

The veteran did not develop diabetes mellitus type 2 in 
service or within the first post-service year, and his 
diabetes mellitus type 2 is not otherwise causally related to 
service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
type 2 on a direct basis are not met, and the criteria for 
service connection for diabetes mellitus type 2 on a 
presumptive basis are not met.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a SOC 
or a supplemental statement of the case (SSOC).  Mayfield; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In an October 2001 letter, prior to the appealed April 2002 
rating action, the RO informed the veteran of its duty to 
assist him in substantiating claims for service connection.  
However, that letter did not address the veteran's specific 
claim for service connection for diabetes mellitus type 2 
under the VCAA, and the effect of the VCAA duties upon this 
claim.  This letter did not satisfy all four notice 
requirements of the VCAA.  However, the veteran was afforded 
an additional letter in November 2002, addressing the 
appealed claim for service connection for diabetes mellitus 
type 2 as well as VCAA notice and development assistance 
requirements.  That more recent letter did satisfy all four 
notice requirements of the VCAA, and was followed by issuance 
of an SOC in October 2003 which reviewed the claim based on 
the evidence of record. 

The November 2002 letter informed of the evidence required to 
substantiate the claim for service connection for diabetes 
mellitus type 2.  See 38 C.F.R. Parts 3.  It also informed 
what evidence VA would seek to provide and what evidence the 
veteran was expected to provide.  Also by that letter, the 
veteran was requested to submit pertinent evidence in his 
possession, in furtherance of the claim.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  To 
the extent the initial VCAA letter failed to appropriately 
notify the veteran of elements of his claim and of 
development assistance, these failings were remedied in this 
further VCAA letter and subsequent readjudication of his 
claim.  Mayfield, Prickett, supra.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, although VCAA notice letters did not 
address the downstream issues of initial rating and effective 
date as pertinent to the appellant's claims, such errors are 
harmless because the appealed claim for service connection 
for diabetes mellitus type 2 is here denied.  

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records, 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The VCAA letters requested that 
the veteran advise of any VA and/or private medical sources 
of evidence pertinent to his claims, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran informed VA 
of additional private medical sources, and records for which 
he provided authorizations were requested from indicated 
sources.  Records and responses received were associated with 
the claims folder.  Records from the Social Security 
Administration underlying a disability determination were 
also obtained, in September 2003.  All records received were 
associated with the claims folders, and the veteran was duly 
informed, including by the VCAA letters, by the appealed 
April 2002 rating action, and by November 2002 SOC, of 
records obtained in furtherance of his claim, and thus by 
implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  Neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence presenting a reasonable 
possibility of furthering the appealed claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The third prong of 38 C.F.R. § 3.159(c)(4)(I), requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection and meets the threshold requirement that he 
sufficiently "indicate" that the claimed disability or 
symptoms may be associated with service.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006) (citing McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  A medical examination was 
not obtained in this case because there was no indication 
that such an examination would further the veteran's claim 
for service connection for diabetes mellitus type 2 as 
secondary to in-service exposure to carbon tetrachloride, as 
claimed.  Rather, because the basis of claim was a purely 
medical/scientific question not requiring physical 
examination of the veteran, the veteran was instead afforded 
the benefit of an expert medical opinion obtained by the 
Board, addressing the question of a possible causal link 
between in-service exposure to carbon tetrachloride and the 
veteran's development years later of diabetes mellitus type 
2.  The veteran was duly informed of that October 2007 
opinion, afforded a copy of the opinion, and afforded an 
opportunity, by a November 2007 letter, to reply to the 
opinion.  The veteran did not reply by submitting new and/or 
contrary medical evidence, or by requesting RO review of any 
additional evidence.  Accordingly, development assistance 
with regard to the October 2007 opinion was completed.  The 
Board finds that the October 2007 medical opinion, taken 
together with the all the evidence of record, adequately 
addressed the claimed disability for purposes of the present 
appeal.  

The veteran and his representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions, as well as by testimony before the undersigned 
Veterans Law Judge at the Travel Board hearing in January 
2005.  There is no indication that either the veteran or his 
representative has expressed a further desire to address his 
claim which has not been fulfilled.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for Diabetes Mellitus Type 2

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain diseases, such as diabetes mellitus, may be subject 
to service connection based on presumed incurrence in service 
if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

The veteran has contended that his exposure to carbon 
tetrachloride in the course of in-service duties operating 
and/or cleaning an offset printing press caused his current 
diabetes mellitus.  His separation document, DD Form 214, 
substantiates that work, and for the purpose of the present 
decision that work and associated exposure to carbon 
tetrachloride are conceded.  However, the veteran has failed 
to provide a medical nexus opinion establishing a causal link 
between that in-service chemical exposure and his current 
diabetes mellitus type 2.  

The Board obtained a medical opinion, based upon review of 
the evidentiary record, addressing the question of a causal 
relationship between the veteran's exposure to carbon 
tetrachloride in the course of work on an offset printing 
press in service, and the subsequent development of diabetes 
mellitus type 2.  In that October 2007 opinion, the reviewing 
physician, both a staff endocrinologist at a VA medical 
center and an assistant professor of clinical medicine at a 
major university, opined that it is unlikely that the 
veteran's in-service chemical exposure caused or 
substantially contributed to his subsequent development of 
diabetes mellitus type 2. 

In the opinion, the physician noted that diabetes mellitus 
type 2 is by far the most common endocrine-related disorder, 
affecting 10.3 percent of the U.S. population in the 40-to-59 
year age group (the veteran's age bracket when he was 
diagnosed with the disease), and noted the strong factors or 
potential factors affecting onset of the disease in the 
veteran's case, including genetic predisposition, body 
composition, "Western" diet, and sedentary lifestyle.  The 
physician considered such factors in the veteran's case as 
could be gleaned from a review of the evidentiary record, and 
opined that, in the absence of medical literature 
establishing any causal association between carbon 
tetrachloride exposure and subsequent development of diabetes 
mellitus type 2, and in light of the prevalence of diabetes 
mellitus type 2 within the population of which the veteran 
was a part, it is unlikely that the veteran's prior in-
service exposure played a role in development of the disease.  

While the veteran submitted medical literature and documents 
addressing identified toxicological effects of carbon 
tetrachloride in animal and/or human exposure populations, 
these noted possible or potential effects at varying exposure 
levels, including hepatotoxicity, renal toxicity, or 
hematotoxicity, but did not include diabetes mellitus type 2.  

The veteran has not provided, and the evidentiary record does 
not otherwise include, any evidence supporting the presence 
of diabetes mellitus type 2 in service or in the years 
proximate to service, or supporting some other causal link 
between service and the claimed diabetes mellitus.  The 
obtained specialist opinion weighs against such a causal 
association.  The veteran's own belief of such an association 
is not entitled significant weight to support the claim, 
because the highly specialized question of a causal 
association between certain chemical exposures and subsequent 
development of diabetes mellitus type 2 years later is not 
within the purview of lay knowledge.  Espiritu; cf. Jandreau.   
Thus, the preponderance of the evidence is against the claim 
on a direct basis.  38 C.F.R. § 3.303.  Moreover, there is no 
evidence of development of diabetes mellitus type 2 within 
the years immediately following service, and hence 
entitlement to service connection on a first-year-post-
service presumptive basis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

Because the preponderance of the evidence is against the 
claim for service connection for diabetes mellitus type 2, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type 2 is denied.  


REMAND

The veteran has submitted private treatment records 
establishing that he has cancer of the bladder.  There is 
some conflict in the record as to the precise nature of that 
cancer.  A February 1999 surgical pathology report assessed a 
sarcoma of the anterior pelvis.  An Armed Forces Institute of 
Pathology letter dated in May 1999 provides a finding of 
high-grade sarcoma of the urinary bladder, but notes that the 
type could not be established with certainty.  

The Board obtained a medical opinion dated in December 2006, 
by a professor of medicine and urologic surgery at a major 
university.  The reviewer concluded that the veteran's cancer 
was more likely to be a "carcinosarcoma (a poorly 
differentiated transitional cell carcinoma - an epidermal 
tumor) with elements of sarcomatous degeneration . . . ."  
The specialist endeavored to address etiology as related to 
the veteran's chemical exposure in the course of offset 
printing work in service, noting that current medical 
knowledge could establish no causal association between 
exposure to carbon tetrachloride and the veteran's bladder 
cancer.  However, the specialist commented that he was not a 
specialist in occupational medicine, and therefore could not 
adequately address the likelihood of the veteran's exposure 
to other chemicals in the course of that in-service printing 
work causing the cancer.  The specialist identified compounds 
that "should at least be considered as candidate 
carcinogens, including acetaminophen, benzene, chlorinated 
aliphatic hydrocarbons, heterocyclic amines, nitrosamines, 
polyaromatic hydrocarbons, and polychlorinated biphenyls."  
The specialist further commented that "it is difficult to 
know exactly what this gentleman was exposed to in the 
environment he describes."  However, the specialist did note 
that it was "as likely as not" that exposure to one or more 
of these candidate carcinogens could be related to his 
bladder cancer.  

However, the specialist did comment that if the veteran was a 
significant smoker, this would be the more likely cause of 
his bladder cancer.  A review of the record indicates that 
the veteran has no past smoking history.  

The veteran in a December 2002 statement informed that in his 
work for eighteen months at offset printing while stationed 
in Okinawa, he not only was exposed to carbon tetrachloride 
as a cleaning agent, but also was exposed to benzene and 
toluene, which he alleged were used as solvents for the inks 
used in the print shop.  He further asserted that, after 
service, he went into the restaurant business, and was not 
exposed to hazardous chemicals except in service.  At the 
present remote time, the Board recognizes that the veteran 
may be unsure of the solvents used in the inks he used in the 
print work in service, and may be speculating as to the 
solvents then used.  

The veteran provided a March 2001 letter from a professional 
at an environmental service company, informing that benzene 
and toluene were used as ink solvents by some ink makers 
during the Vietnam Era.  However, the professional did not 
have information concerning any use by the military of inks 
containing those solvents during that period.  The 
professional did note the toxicity of those solvents. 

Upon remand, the veteran should be asked to provide 
information or evidence concerning how he may have come to 
know the solvents present in the inks he used in print work 
in service.  

Remand is in order for an opinion by a specialist in 
occupational medicine, addressing the likely exposures of the 
veteran in the course of offset printing duties in service in 
Okinawa between March 1970 and September 1971, and the 
likelihood that such exposures caused the veteran's bladder 
cancer.  

The Board is confident that the RO will assure compliance 
with recent caselaw regarding the notice and assistance 
requirements of the VCAA.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Request that the veteran provide 
information or evidence which may support 
his assertion that he knew that benzene and 
toluene were ink solvents present in the 
inks used in the print shop where he worked 
in service in Okinawa between March 1970 
and September 1971.  All records and 
responses received should be associated 
with the claims folder.  

2.  Obtain an opinion from an occupational 
health specialist or such other appropriate 
specialist who has or may obtain knowledge 
of the likely solvents used between March 
1970 and April 1971 in inks used in offset 
printing presses used by military personnel 
then stationed in Okinawa, Japan.  The 
specialist should address, to the extent 
feasible, whether any of the following were 
then present in inks used in those offset 
printing operations in Okinawa:  benzene, 
chlorinated aliphatic hydrocarbons, 
heterocyclic amines, nitrosamines, 
polyaromatic hydrocarbons, or 
polychlorinated biphenyls.  The specialist 
should also address whether toluene is 
among that group of compounds (whether 
toluene is a chlorinated aliphatic 
hydrocarbons, a heterocyclic amine, a 
nitrosamine, a polyaromatic hydrocarbon, or 
a polychlorinated biphenyl).   

3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


